Title: To James Madison from George Walker, 24 September 1816
From: Walker, George
To: Madison, James


        
          Sir
          Nicholasville 24th Sept 1816
        
        The death of the honorable Judge Innes makes it necessary to appoint a successor, permit me to mention Mr Robert Trimble of Bourbon County as a Gentleman well qualified to fill the vacancy of the late Judge. Mr. Trimble is a gentleman that Stands high as a lawyer and a man of integrity. He for some years preceded in the court of appeals of this State and very much to the satisfaction of all those who are the least acquainted with Judicial proceedings, and now is Justly esteemed at the head of the bar of Kentucky I am Sir respectfully
        
          Geo Walker
        
      